RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3013-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MARCO R. GAINES,

     Defendant-Appellant.
________________________

                   Argued March 17, 2021 – Decided July 16, 2021

                   Before Judges Accurso and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Mercer County,
                   Docket No. FO-11-0207-19.

                   John McGahren argued the cause for appellant
                   (Morgan, Lewis & Bockius, LLP, attorneys; John
                   McGahren and Sean Radomski, on the briefs).

                   Ryan William Sundstrom, Assistant Prosecutor, argued
                   the cause for respondent (Angelo J. Onofri, Mercer
                   County Prosecutor, attorney; Ryan William Sundstrom,
                   of counsel and on the brief).

PER CURIAM
      Defendant Marco R. Gaines appeals from an April 7, 2020 conviction for

the disorderly persons offense of contempt, N.J.S.A. 2C:29-9(b)(2), stemming

from a violation of a February 5, 2019 temporary restraining order (TRO)

obtained by his ex-girlfriend, A.G.-B., with whom he shares a son, Ryan 1. We

affirm.

      Defendant was tried in absentia, after receiving his Hudson2 warnings.

The State called three witnesses, namely A.G.-B., Sheriff's Officer Robert Kelly,

and Officer Aaron Camacho. A.G.-B. testified she ended the parties' two-year

dating relationship in January 2019 because defendant "was too abusive,

mentally and physically."    She stated that after she ended the relationship,

defendant "wouldn't leave [her] alone," so she obtained a TRO in February 2019.

The TRO expressly prohibited defendant from going to her residence and having

"any oral, written, personal, electronic, or other form of contact of

communication" with her. Additionally, the TRO granted A.G.-B. temporary




1
   We use initials and pseudonyms to protect the privacy and interests of the
victims. R. 1:38-3(c)(12).
2
  State v. Hudson, 119 N.J. 165 (1990) (holding that a defendant may waive his
presence at trial by either a written or oral waiver, or by conduct evidencing
what is, in effect, such a waiver).
                                                                            A-3013-19
                                       2
custody of Ryan, and specifically barred defendant from having any form of

contact or exercising any parenting time with the parties' son.

      A.G.-B. testified that on April 19, 2019, defendant showed up

unexpectedly at her home at approximately 1:00 a.m., demanding to see Ryan.

When she refused his request and told him to leave, he kicked in her door,

breaking her dead bolt. A.G.-B. testified defendant "just kept saying . . . I want

to see my son." Further, A.G.-B. testified that although she advised defendant

Ryan was sleeping, defendant "just kept yelling and . . . clenching his fists and

trying to hit [her]" as she repeatedly told him he could not see their son. She

then let defendant wake up and play with Ryan "because [she] was terrified that

he would hit [her]" if she did not acquiesce to his demands.

      After approximately thirty to sixty minutes, A.G.-B. told defendant it was

too late for their son to be up and she instructed defendant to leave. Defendant

resisted her request, briefly argued with her, and then left. A.G.-B. testified that

as defendant departed, he threw objects from his car at her. She called the police

as defendant was leaving, but he was no longer on the premises by the time

officers arrived. A.G.-B. confirmed she did not call the police while defendant

was in her home because she feared he would "break [her] phone and try to beat

[her] up."


                                                                               A-3013-19
                                         3
      During A.G.-B.'s cross-examination at trial, defendant's attorney first

asked her to state her name and spell it. A.G.-B. complied and explained her

full name was "supposed to be hyphenated." In response to further questioning

from the defense, she admitted her full name was "different than the name

identified on the [restraining] order," but stated that when she applied for a

restraining order, she had provided her hyphenated name.

      When Officer Kelly testified, he confirmed he served defendant with the

TRO on February 7, 2019. Officer Camacho testified that when he responded

to A.G.-B.'s home on April 19, 2019, she was "very distraught" and complained

defendant came to her residence "demanding to see his child." Officer Camacho

stated A.G.-B. told him defendant "kick[ed her] door in, breaking the lock and

the dead bolt, and proceeded inside the house." Officer Camacho recalled that

while he was at A.G.-B.'s home, her door could not be shut or locked, even

though he personally tried to lock her door, and A.G.-B. "had to push a sofa in

front of the door because it could not shut." The officer also identified pictures

he took of her damaged door.

      During Officer Camacho's cross-examination, defense counsel asked if

the officer arrived at A.G.-B.'s home at 6:15 p.m. on the date of the incident. He

responded he "would have to recollect back to [his] incident report." Defense


                                                                             A-3013-19
                                        4
counsel then inquired if footage from his body cam would refresh his

"recollection as to what time [he] showed up at the scene." At that point, the

court interjected and asked if there was "any reason why [counsel] would not

want to use [the] incident report just for purposes of refreshing [the officer's]

recollection as to the time he was there." Because defendant's attorney stated

he preferred to use a transcript from the officer's body cam footage to refresh

the officer's recollection, it was marked for identification. Officer Camacho

acknowledged the transcript showed he arrived at the scene at approximately

6:15 p.m. The officer also testified "I would have to refer to my incident report

. . . . I'm not going to say something that I can't exactly . . . do a thing because

that would be lying." However, he also conceded he had no reason to doubt the

transcript correctly reflected the time he arrived at A.G.-B.'s home. Defense

counsel did not seek to admit the transcript into evidence.

      During his closing remarks, defense counsel asserted for the first time "the

fact that [A.G.-B.'s] correct last name was never identified prejudiced our case.

It prejudiced our ability to conduct research into [A.G.-B.]" Counsel also stated

the TRO was "fatally defective" because of the inconsistency between A.G.-B.'s

correct name and the name on the TRO such that defendant could not "be held

liable for it. He was not on proper notice." Finally, the defense urged the court


                                                                               A-3013-19
                                         5
to take notice of the "glaring discrepancy in the testimony" between A.G.-B. and

Officer Camacho regarding the time the officer arrived at her home.

      Following the summations of counsel, the trial judge credited the

testimony of the State's witnesses and found defendant guilty of contempt. The

judge observed that although the defense argued the TRO was "defective"

because it did not reflect A.G.-B.'s hyphenated name, a "defective TRO, even a

TRO improperly granted, if violated while the TRO is in place, that violation is

not in some way obliterated by the alleged defect[]." Significantly, the judge

also found defendant "was not here in any way to indicate that he didn't know

who the holder of the restraining order was, as clearly the restraining order

references their child, who has custody, and the like."

      Additionally, the judge concluded defendant came to A.G.-B.'s home

"about 1 a.m., I believe this was April 19th," and that because she was "fearful"

of defendant, she allowed him to spend between thirty to sixty minutes with

Ryan before telling defendant to leave. The judge further found:

            [t]hat restraining order prevented [defendant] from
            going to her residence. The testimony is on the night
            late April 18th, early April 19th, he was at her
            residence, was inside the residence, and damaged
            property of hers. There was no mistake to this action.
            There was an indication he was there for a purpose to
            see his son and so the court would find certainly that it


                                                                            A-3013-19
                                        6
            was a knowing violation of the order that he should not
            be at that residence.

      Further, the judge noted A.G.-B.'s testimony "corroborates with Officer

Camacho. But for any differences as it relates to time, the stories corroborate."

The judge observed that based on "the specificity with which [A.G.-B.] testified

as to the event," he "did not feel . . . any of the cross-examination mitigated this

court's finding that she was credible in all material respects. So, all of the

elements [of contempt] have been proven beyond a reasonable doubt." The

judge then issued a warrant for defendant's arrest and stated defendant would be

sentenced following his apprehension. On April 7, 2020, the judge sentenced

defendant to a six-month jail term.

      On appeal, defendant raises the following arguments:

             A.    Standard of Review.

             B.    Because the Restraining Order Was Entered in
                   Favor of a Name Other than the Purported
                   Victim, Reasonable Doubt Exists as to Whether
                   Defendant "Knowingly" Violated the TRO.

             C.    Due to Irreconcilable Differences in Witness
                   Testimony, Reasonable Doubt Exists as to
                   Whether Defendant Violated the Restraining
                   Order.

      These arguments are not persuasive.



                                                                               A-3013-19
                                         7
      A person is guilty of contempt "if that person purposely or knowingly

violates any provision in an order entered under the provisions of the Prevention

of Domestic Violence Act [(PDVA)]." N.J.S.A. 2C:29-9(b)(2). To establish

criminal liability for contempt, the State must prove beyond a reasonable doubt:

(1) there was an order entered; (2) defendant knew of the existence of the order;

and (3) defendant purposefully or knowingly disobeyed the order.         State v.

Chenique-Puey, 145 N.J. 334, 341-42 (1996) (citing N.J.S.A. 2C:29-9(b)). "A

person acts knowingly with respect to the nature of his conduct or the attendant

circumstances if he is aware that his conduct is of that nature, or that such

circumstances exist, or he is aware of a high probability of their existence."

N.J.S.A. 2C:2-2(b)(2).

      Here, it is uncontroverted that roughly two months after defendant was

served with the TRO, he went to A.G.-B.'s home, entered her home over her

objection, and demanded to see his son. Regardless of when on April 19, 2019

defendant kicked down A.G.-B.'s door to exercise parenting time with Ryan, the

mere fact he appeared at her home to exercise this parenting time at all

constituted a violation of the TRO. In reaching this conclusion, we agree with

the trial judge's determination "[t]here was no mistake to this action." See State

v. S.K., 423 N.J. Super. 540, 547 (App. Div. 2012) ("[T]he evidence must allow


                                                                             A-3013-19
                                        8
at least reasonable inference that a defendant charged with violating a

restraining order knew his conduct would bring about a prohibited result.").

Because the TRO specifically identified the parties' son by name, barred

defendant from having "any oral, written, personal, electronic, or other form of

contact or communication" with "the parties' child," and also prohibited

defendant from exercising "parenting time/visitation until further ordered," we

perceive no reason to second-guess the trial court's finding defendant was guilty

of contempt for knowingly violating the TRO.

      Regarding defendant's contention he was deprived of the opportunity to

conduct discovery to impeach A.G.-B.'s credibility because her fully hyphenated

name was not listed on the TRO, we are not convinced.        As the judge found,

defendant "was not here in any way to indicate that he didn't know who the

holder of the restraining order was," and the TRO referenced the "parties' child"

by name, and reflected "who has custody, and the like." Also, although defense

counsel elicited A.G.-B.'s full name at the start of cross-examination, he did not

seek a continuance at that point to pursue further discovery based on A.G.-B.'s

use of a hyphenated name. Instead, he waited until summations to assert the

failure to include A.G.-B.'s "correct last name" on the TRO prejudiced the

defense's "ability to conduct research into [A.G.-B.]" Moreover, to the extent


                                                                             A-3013-19
                                        9
defendant contends he could have used a screenshot of a social media post dated

February 19, 2020 to impeach A.G.-B.'s credibility, his argument fails because

the screenshot is dated six days after the contempt trial concluded.

      In short, we find no basis to upset the judge's finding the State proved

beyond a reasonable doubt defendant was guilty of contempt. See Cesare v.

Cesare, 154 N.J. 394, 411-12 (1998) (Family court's findings are binding on

appeal when supported by substantial credible evidence in the record.).

      To the extent we have not addressed defendant's remaining arguments,

they lack sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(2).

      Affirmed.




                                                                          A-3013-19
                                      10